Title: Outline of Speech in Support of Direct Taxation, [11 June] 1788
From: Madison, James
To: 


[11 June 1788]
direct taxation
necessary—practicable—safe—œconomical.
I. necessary.
1. for punctuality—credit—suppose war & most to feared &c—free ships free goods.

2. conditl. taxn. produce failure from

3 distrust of concurrent exertions amg. Sts who will deliberate

4. Some Sts less in danger & less willing to exert.

5. Contests between Congs & Sts.

6 effect of being punishment & St. on side of people. Represents. of particular oppose 1st. in Congs. then elsewhere.

7. case of partial payments within time.

8. prevent whole burden on imposts & S. Sts.

9. imports not eno’—now—& decrease in war—& manufactures.

10. Secure responsibility—when not to fix sum only—but find means—


II. practicable
1. 10 or 15 men eno’ for this State

2. aid of State laws—

3. increase of mutual knowledge

4. land—poll—property

5 uniformity not essential—Engd. & Scotd.—local customs.

6. concurrent collections—as both act for people.

III. Safe
1 to public liberty—Reps. of large distrcts—as London &c.

2. comparative dependence & influence of Genl & St: Govts—

3. No members of St: Govt. elected by Genl. Govt.

4. Presidt. elected under influence of St: Legislre.

5. Senate appd. by St: Legislres— Col: Monroes idea & inconsistency here—

6. H. of Reps—attached to Sts: more than Senate.

7. people of Sts. attachd. to St: Govts.

8. compare no. of appointmts.

9. compare powers—

10. powers of Congs. same only as of Confedn. substantiated.—case of Congs [Issuing?] paper money.

IV. Œconomical
1—as to customs
2. as in place of 1500, or 2000 Members.
3—as less mutable—& less exposed to speculations &c.
